DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 5/12/2022 is acknowledged.  The traversal is on the ground(s) that Iketaki does not teach the claimed polymer compound because claimed polymer compound comprises both of the structural units represented by formulae (I) and (II) while Iketaki discloses a polymer composition comprising two distinct compounds each having a constitutional unit (1) and (2).  This is not found persuasive because Iketaki polymer composition is still a polymer compound comprising two structural units/constitutional units. See the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/12/2022.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Iketaki et al. (WO 2013/183549, Cite No. 6 in Foreign Patent Documents of IDS 7/19/2018, having an English equivalence of US 2015/0144200 which is relied herein).
Regarding claims 1 and 8, Iketaki et al. discloses a polymer composition comprising a first compound of polymer compound having a (first) constitutional unit represented by the formula (1) and a second compound of polymer having a (second) constitutional unit represent by the formula (2):

    PNG
    media_image1.png
    197
    329
    media_image1.png
    Greyscale
(1)
where R1 and R2 each independently represent a hydrogen atom or a substituent ([0009] such as branched alkyl group or a linear alkyl group ([0011]) with the number of carbon atoms of 5-15 (see [0015], formulas 1-1 through 1-12), Y1 represents  -C(=O)- or -N(R5)- (see [0009] and formulas A-1 and B-1), and Z1 and Z2 are heterocyclic ([0009]) preferably thiophene (or sulfur containing 5 membered heterocyclic ring) and furan (or oxygen containing 5 membered heterocyclic ring, see [0058]);

    PNG
    media_image2.png
    172
    252
    media_image2.png
    Greyscale
(2)
where R3 and R 4 each independently represent a hydrogen atom or a substituent ([0009]) such as branched or linear alkyl group ([0013]) with a number of carbon atoms of 5 to 15 ([0015], formulas 2-1 through 2-8), Y2 represents -C(=O)- or -N(R2)- (see [009] and formulas A-2 and B-2), and Z3 and Z4 are heterocyclic rings and have the same definition as Z1 and Z2 (see [0064-0065]), which are preferably thiophene (or sulfur containing 5 membered heterocyclic ring) and furan (or oxygen containing 5 membered heterocyclic ring, see [0058]).
Iketaki et al. discloses a polymer compound is formed by Suzuki and Stille coupling reactions of at least one compound represented by formula (100) of Q100-E1-Q100 or at least one compound represented by formula (300) of Q300-E3-Q400 and at least one compound represented by formula (200) of T1-E2-T2 (see [0110] and 0125]), more specifically two or more compound represented by formula (200) (see [0111]), wherein E2 represents a constitutional unit represented by the formula (1) or a constitutional unit represented by the formula (2) (see [0110]).
Iketaki et al. exemplifies the monomer for the first compound in the coupling reaction is:

    PNG
    media_image3.png
    226
    237
    media_image3.png
    Greyscale
(see formulas A-1 and B-1, [0143),
and the monomer for the second compound in the coupling reactions is:

    PNG
    media_image4.png
    164
    188
    media_image4.png
    Greyscale
  	(see formulas A-2 and B-2, [0144]).
In the case where the term “compound” is interpreted a substance that is composed of two or more separate elements or a mixture, the polymer composition of Iketaki et al. corresponds to the instant polymer compound such that the formula (1) and more specifically formula (A-1) or (B-1) of Iketaki et al. corresponds to the claimed first structural unit represented by the claimed formula (I) (see annotated formula A-1 or B-1 below) and the formula (2) and more specifically formula (A-2) or (B-2) of Iketaki et al. corresponds to the claimed second structural unit represented by the claimed formula (II) (see annotated formula A-2 or B-2 below). As such, Iketaki et al. discloses a polymer compound (e.g. the polymer composition) having 
a first structural unit represented by formula (I) (see annotated formula A-1 below):

    PNG
    media_image5.png
    496
    528
    media_image5.png
    Greyscale

where X1 and X2 each independently represent a sulfur atom, Y1 and Y2 each independently represent C-(R5) with R5 being a hydrogen atom, and R1 and R2 are alkyl group of 5-15 carbon atoms (see formulae 1-1 to 1-12); and 
a second structural unit represented by the formula (II) (see annotated formula A-2 or B-2 below):

    PNG
    media_image6.png
    416
    458
    media_image6.png
    Greyscale

wherein X3 and X4 each represents a sulfur atom, Y3 and Y4 each represents C-(R6) with R6 being a hydrogen, and R3 and R4 each is an alkyl group of 5-18 carbon atoms (see formulae 2-1 to 2-8);
wherein there is no case where R1 and R3 are the same and R2 and R4 are the same (see the alkyl groups in formulae 1-1 to 1-12 and 2-1 to 2-8).
The reference is deemed to be anticipatory.
Alternatively, in the case where the term “compound” is defined as a chemical substance made up of two or more elements that are chemically bound together, Iketaki et al. discloses the first compound of polymer or the second compound of polymer formed by coupling reaction using at least a compound represented by the formula (200) of T1-E2-T2 where E2 represents a constitutional unit represented by formula (1) or a constitutional unit represent by the formula (2) (see [0110]), and preferably two or more compounds represented by the formula (200) used in the reaction (see [0111]). Iketaki et al. does not explicitly show the first compound of polymer or the second compound of polymer formed by using two or more compounds represented by the formula (200) such that each of the first compound and the second compound of polymer having a structural unit represented by formula (I) and a structural unit represented by formula (II) provided that there is no case where R1 and R3 are the same and R2 and R4 are the same at the same time.
However, it would have been obvious to one skilled in the art at the time the invention was made to have formed each the first compound or the second compound using two or more compounds having formula (1) such as formulae 1-1 to 1-12 with Z1, Z2 and Y1 as exemplified in formula (A-1) or two or more compounds having formula (2) such as formulae 2-1 to 2-8 with Z3, Z4 and Y2 as exemplified in formula (A-2), respectively, such that there is no case where R1 and R3 are the same and R2 and R4 are the same at the same time – or two or more compounds having different formula (1) as shown in formulae 1-1 to 1-12 or two compounds having different formula (2) as shown in formulae 2-1 to 2-8, because Iketaki et al. explicitly suggests using two or more compounds is preferable in forming each of the first and the second compound. In such modification, the first compound of Iketaki et al. reads on the claimed polymer compound as well as the second compound. For example, in the case of the first compound of polymer, the first constitutional unit formed from one of the two or more compounds represented by formula (200) with E2 represented by formulae 1-11 to 1-12 and Z1, Z2 and Y1 shown in formula A-1 above corresponds to a structural unit represented by the formula (I), and the second constitutional unit formed from the other of the two or more compounds represented by formula (200) with E2 represented by formulae 1-11 to 1-12 that is different from the one of the two or more compounds and Z1, Z2 and Y1 shown in formula A-1 corresponds to a structural unit represented by the formula (II), wherein there is in no case where R1 and R3 are the same and R2 and R4 are the same at the same time since Iketaki et al. shows the Rs of constitutional units 1-1 through 1-12 are different. The same applies to the second compound of polymer.

Regarding claim 2, Iketaki et al. or modified Iketaki et al. discloses a polymer as in claim 1 above, wherein Iketaki et al. discloses X1, X2, X3 and X4 are all a sulfur atom, and Y1, Y2, Y3, and Y4 are all C-H (see annotated formula A-1 or A-2 above).

Regarding claim 3, Iketaki et al. or modified Iketaki et al. discloses a polymer as in claim 1 above, wherein Iketaki et al.  R1, R2, R3, and R4 are an alkyl group of 1 to 30 carbon atoms, and R1 and R2 are the same and R3 and R4 are the same (see formulae 1-1 to 1-12 and 2-1 to 2-8).

Regarding claim 4, Iketaki et al. or modified Iketaki et al. discloses a polymer as in claim 1 above, wherein Iketaki et al. discloses  R1, R2, R3, and R4 are each independently an alkyl group of 12 to 19 carbon atoms (see formulae 1-9 to 1-12 and 2-5 to 2-8).

Regarding claims 5-7, Iketaki et al. or modified Iketaki et al. discloses a polymer as in claim 1 above, wherein Iketaki et al. discloses including a structural unit represent by the formula (III) of -Ar- such as III-1 or III-15 (see [0074], formulae 107, (3-2) including (3-2-1) to (3-2-6), (3-7), and [0097-0102]).

Regarding claim 8, Iketaki et al. or modified Iketaki et al. discloses a polymer as in claim 1 above, the polymer compound of Iketaki et al. or modified Iketaki et al. will further comprise a structural unit having a structural unit represented by the formula (IV) provided that the structural unit represented by the formula (IV) is different from either the structure unit represented by the formula (I) or the structure unit represented by the formula (II) since the constitutional unit of a polymer is a repeated. As such, the subsequent unit of the first constitutional unit or the one of two or more compounds of Iketaki et al. will be different from the second constitutional unit or the other of two or more compounds of Iketaki et al., or vice versa.

Claim(s) 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being obvious over Po et al. (WO 2016/180988).
Regarding claim 1, Po et al. discloses a polymer compound having a formula:

    PNG
    media_image7.png
    266
    525
    media_image7.png
    Greyscale
(see page 24)
Which has a first structural unit represented by formula
 

    PNG
    media_image8.png
    235
    213
    media_image8.png
    Greyscale

with W and W1 being the same or different, and representing an oxygen or a sulfur atom; Z and Y being the same or different and representing a nitrogen atom or a C-R4 group; R1, R2, and R4 represent hydrogen, alkyl group or group as claimed (see pages 24 and 10-12), or the structural unit above of Po et al. corresponds to the claimed structural unit represented by the formula (I). 
The polymer of Po et al. has a structural unit of A selected to be
 
    PNG
    media_image9.png
    163
    254
    media_image9.png
    Greyscale
(see the last paragraph of page 26 and table 2)
 With B1 represents a sulfur atom or an oxygen atom, Q1 and Q2 being the same or different and representing nitrogen or a C-R11, and R11, R17 representing hydrogen, linear or branched C1-C30 alkyl group, C1-C20 alkyl group or groups as claimed (see pages 27-28 and 25), or the structural unit A above of Po et al. corresponds to the claimed structure unit having the formula (II).
Po et al. provides a large number of selections for R1, R2 and R17s (or claimed R1, R2, R3 and R4) such that R1 and R17 (or claimed R1 and R3) are not the same and R2 and R17 (or claimed R2 and R4) are not the same at the same time; the reference is deemed to be anticipatory.
Alternatively, Po et al. discloses a large number of selections for R1, R2 and R17s (or claimed R1 through R4), in which the selections of R1 being different from R17 (or claimed R1 and R3) and R2 being different from R17 (or claimed R2 and R4), such that there is no case where R1 and R17 (or claimed R1 and R3) are the same and R2 and R17 ( or claimed R2 and R4) are the same at the same time, are among other selections.  Po et al. does not explicitly show or exemplify the polymer having R1 being different from R17 (or claimed R1 and R3) and R2 being different from R17 (or claimed R2 and R4), such that there is no case where R1 and R17 (or claimed R1 and R3) are the same and R2 and R17 (or claimed R2 and R4) are the same at the same time. 
However, it would have been obvious to one skilled in the art at the time the invention was made to have selected the groups R17s of the structural unit A (or R3 and R4 of the claimed structural unit having formula (II)) to be different from the groups R1 and R2 such that there is no case where R1 and R17 (or claimed R1 and R3) are the same and R2 and R17 ( or claimed R2 and R4) are the same at the same time, because such selections would involve nothing more than a mere selection of groups suggested by Po et al. 

Regarding claim 2, Po et al. discloses a polymer compound as in claim 1 above, wherein Po et al. discloses W, W1, B1s (or claimed X1, X2, X3 and X4) are selected to be all sulfur atoms (see claim 1 above; or pages 10-12 and 27-28) and Z, Y, Q2 and Q1 (or claimed Y1, Y2, Y3, Y4) are selected to be all C-H or C-R4 with R4 to be hydrogen (see claim 1 above, or page 10) and C-R11 with R11 to be hydrogen (see claim 1 above, or page 27).
Regarding claim 3, Po et al. discloses a polymer compound as in claim 1 above, wherein Po et al. discloses R1, R2 and R17s (or claimed R1, R2, R3, and R4) are an alkyl group of C1-C20 (or of 1 to 20 carbon atoms, see pages 11 and 28), and R1 and R2 are the same (see page 11) and R17s (or claimed R3 and R4) are the same (see page 28).

Regarding claim 8, Po et al. discloses a polymer compound as in claim 1 above, wherein Po et al. discloses the polymer compound has the structural units repeated n times, wherein n is an integer ranging from 10-500 (see page 24). As such, the polymer of Po et al. will have a structural unit having the formula (IV) as claimed which is provided that the structural represented by the formula (IV) different from the structural unit represented by the formula (I) such as the second structural unit A, or the structural unit represented by the formula (II) such as the second indacen-4-one derivative.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Po et al. (WO 2016/180988).
Regarding claim 4, Po et al. discloses a polymer compound as in claim 1 above, wherein Po et al. discloses the R1, R2, and R17s (or the claimed R1, R2, R3, R4) each independently an alkyl group of C1-C20, or 1-20 carbon atoms (see claim 1 above).
Po et al. discloses an overlapping range, but does not explicitly disclose the exact range of C12-C19, or 12 to 19 carbon atoms.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion C12-C19, or 12-19 carbon atoms, of the range C1-C20, or 1-20 carbon atoms disclosed Po et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
 
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Po et al. (WO 2016/180988) in view of Iketaki et al. (WO 2013/183549, Cite No. 6 in Foreign Patent Documents of IDS 7/19/2018 having an English equivalence of US 2015/0144200, which is relied herein).
Regarding claims 5-7, Po et al. discloses a polymer compound as in claim 1 above.
Po et al. does not teach including a structural unit having formula (III) such as III-1 or III-15 as claimed.
Iketaki et al. discloses further including a structural unit represent by the formula (III) of -Ar- such as III-1 or III-15 (see [0074], formulae 107, (3-2) including (3-2-1) to (3-2-6), (3-7), and [0097-0102]) to the 3-ring structural unit (see formula (1) or (2) and [0074]) such as indacen-4-none (see formula A-1 or A-2) from the standpoint of enhancement of short circuit current density of an organic photoelectric conversion device ([0096]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the polymer compound of Po et al. by incorporating the structural unit represented by the formula (III) such as III-1 or III-15 to enhance the short circuit current density of an organic photoelectric conversion device as taught by Iketaki et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726